IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-73,623-01, WR-73,623-02 & WR-73,623-03



EX PARTE RAPHAEL DEON HOLIDAY




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NOS. 10,423, 10,425 & 10,427  FROM THE

278TH DISTRICT COURT OF MADISON COUNTY



	Per Curiam. 
 
 ORDER


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In June 2002, applicant was convicted of the offense of capital murder. (1)  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
convictions and sentences on direct appeal. Holiday v. State, Nos. AP-74,446, AP-74,447 &
AP-74,448 (Tex. Crim. App. delivered February 8, 2006) (not designated for publication).
	Applicant presents twelve allegations in his application in which he challenges the
validity of his convictions and resulting sentences.  The trial court did not hold an evidentiary
hearing.  The trial court adopted the State's proposed findings of fact and conclusions of law
recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 5TH DAY OF MAY, 2010.
 
Do Not Publish 
1.  Applicant was charged in three separate indictments, each alleging capital murder of a
different named individual.  The cases were tried together, but the jury was submitted a separate
charge for each case, and three separate judgments were rendered.